FILED
                                                                               OCT 12 2010
                               NOT FOR PUBLICATION                        MOLLY C. DWYER, CLERK
                                                                            U .S. C O U R T OF APPE ALS

                        UNITED STATES COURT OF APPEALS

                               FOR THE NINTH CIRCUIT

    DAVID ANDERSON,                                 No. 07-16921

                  Petitioner - Appellant,           MEMORANDUM *

      v.

    AL HENTON; et. al.,

                  Respondents - Appellees.


                       Appeal from the United States District Court
                                for the District of Arizona
                       David G. Campbell, District Judge, Presiding

                               Submitted October 5, 2010 **
                                San Francisco, California

Before: FERNANDEZ and SILVERMAN, Circuit Judges, and DUFFY, *** District
Judge.

           Appellant David Anderson appeals from the district court’s dismissal of his



*
      This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
**
     The panel unanimously finds this case suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
***
      The Honorable Kevin Thomas Duffy, United States District Judge for the
Southern District of New York, sitting by designation.
Petition for Writ of Habeas Corpus for failure to assert a federal right cognizable

under 25 U.S.C. § 1303 of the Indian Civil Rights Act. We review de novo the

district court’s decision to deny a petition for habeas corpus. Cooke v. Solis, 606

F.3d 1206, 1212 (9th Cir. 2010); Means v. Navajo Nation, 432 F.3d 924, 928 (9th

Cir. 2005).

      Our review of this case begins and ends with the fact that Anderson’s claim

has been appealed to and decided by the Gila River Indian Community (“GRIC”)

Court of Appeals. Thus, we need not and do not resolve the issue of whether

Anderson’s ground for habeas relief was a federal right cognizable under 25 U.S.C.

§ 1303.

      Generally, we will not consider facts outside the record developed before the

district court. See Daly-Murphy v. Winston, 837 F.2d 348, 351 (9th Cir. 1987).

However, this court “may take notice of proceedings in other courts, both within

and without the federal judicial system, if those proceedings have a direct relation

to matters at issue.” U.S. ex rel. Robinson Rancheria Citizens Council v. Borneo,

Inc., 971 F.2d 244, 248 (9th Cir. 1992); Bryant v. Carleson, 444 F.2d 353, 357 (9th

Cir. 1971) (court took judicial notice of proceedings and filings in other courts,

including a decision of the California Supreme Court issued while the parties’

appeal in the federal case was pending). Here, the proceedings before the GRIC



                                           2
Court of Appeals are “directly related” to this appeal and are, in fact, dispositive.

Therefore, we take notice of the court’s final judgment, Gila River Indian Cmty. v.

Anderson, AC-2003-007 (Gila River Indian Cmty. Tribal Ct. App., July 13, 2010).

      Anderson’s argument boils down to a claim that the trial judge was

improperly in the office. In its July 13, 2010 order, the GRIC Court of Appeals

held as a matter of tribal law that Anderson’s conviction and sentence by Judge

Jackson-Louis were valid pursuant to the de facto officer doctrine, under which an

official’s actions remain valid despite questions of an officer’s legitimacy. See In

re Estate of de Escandon, 159 P.3d 557, 559 (Ariz. Ct. App. 2007) (expanding de

facto officer doctrine to judges and judges pro tempore). Accordingly, because

Judge Pro Tempore Jackson-Louis had judicial authority to preside over

Anderson’s trial and sentence under tribal law, Anderson’s constitutional rights

were not violated. Therefore, the district court properly dismissed Anderson’s

Petition for Writ of Habeas Corpus. See 25 U.S.C. § 1303.

AFFIRMED.




                                           3